Exhibit FOR IMMEDIATE RELEASE MISCOR Group Announces Departure of CFO SOUTH BEND, Ind., Feb. XX, 2009 – Industrial services provider MISCOR Group, Ltd. (OTC BB: MIGL) announced today that Vice President and Chief Financial Officer Richard Mullin has resigned his position to pursue other business opportunities.His duties will be assumed by Vice President of Finance Mary Hunt in the interim as MISCOR conducts a national search for a replacement Chief Financial Officer. About MISCOR South Bend, Ind.-based MISCOR Group, Ltd. (OTC BB: MIGL) provides electrical and mechanical solutions to industrial, commercial and institutional customers through two segments: the RRM (repair, remanufacturing and manufacturing) segment, which provides maintenance and repair services for industrial motors, generators, lifting magnets, locomotives and locomotive engines, and diesel engine component manufacturing, remanufacturing and repair services; and the CES (construction and engineering services) segment, which provides a wide range of electrical and mechanical contracting services and engineering and repair services for electrical power distribution systems. In 2007, MISCOR entered the wind power industry through its acquisition of 3-D Service, Ltd., providing both onsite and in-shop maintenance and repair services for wind farms.MISCOR was ranked on the Inc. 500 in 2004 and 2005 and has grown to more than 700 employees in 16 locations in the U.S. and Canada. Forward-Looking Statements This press release includes "forward-looking statements" within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform
